EMPLOYMENT AGREEMENT
This Employment Agreement (the "Agreement") is made and entered into, effective
as of January 1, 2018 (the "Effective Date"), by and between Fairport Savings
Bank (the "Bank") and Kevin D. Maroney ("Executive").  Any reference to the
"Company" shall mean FSB Bancorp, Inc., the stock holding company of the Bank,
or any successor thereto.
WHEREAS, the Bank wishes to assure itself of the continued services of Executive
for the period provided in this Agreement; and
WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive for Executive to achieve the financial and performance
objectives of the Bank, the parties desire to enter into this Agreement; and
WHEREAS, the Bank desires to set forth the rights and responsibilities of
Executive and the compensation payable to Executive, as modified from time to
time.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1. POSITION AND RESPONSIBILITIES.
During the term of this Agreement, Executive agrees to serve as President and
Chief Executive Officer of the Bank (the "Executive Position"), and will perform
the duties and will have all powers associated with such position as set forth
in any job description provided to Executive by the Bank, and as may be set
forth in the bylaws of the Bank.  During the period provided in this Agreement,
Executive also agrees to serve, if elected, as an officer or director of any
subsidiary or affiliate of the Bank and in such capacity carry out such duties
and responsibilities reasonably appropriate to that office.
2. TERM AND DUTIES.
(a) Term and Annual Renewal.  The initial term of this Agreement and the period
of Executive's employment hereunder shall begin as of the Effective Date and
shall continue through December 31, 2020.  Commencing on January 1, 2019 and
continuing on each January 1st thereafter (the "Anniversary Date"), this
Agreement shall renew for an additional year such that the remaining term shall
be three (3) years unless written notice of non-renewal ("Non-Renewal Notice")
is provided to Executive at least 30 days prior to any such Anniversary Date, in
which event this Agreement shall terminate at the end of 24 months following
such Anniversary Date.  Prior to each notice period for non-renewal, the
disinterested members of the Board of Directors of the Bank (the "Board") will
conduct a comprehensive performance evaluation and review of Executive for
purposes of determining whether to take action regarding non-renewal of the
Agreement, and the results thereof shall be included in the minutes of the
Board's meeting.  Reference herein to the term of this Agreement shall refer to
both such initial term and such extended terms.



--------------------------------------------------------------------------------

(b) Change in Control.  Notwithstanding the foregoing, in the event the Bank or
the Company has entered into an agreement to effect a transaction that would be
considered a Change in Control as defined under Section 5 hereof, the term of
this Agreement shall be extended automatically so that it is scheduled to expire
no less than three (3) years beyond the effective date of the Change in Control,
subject to extensions as set forth above.


(c) Membership on Other Boards or Organizations.  During the period of his
employment hereunder, except for periods of absence occasioned by illness,
reasonable vacation periods, and reasonable leaves of absence, Executive will
devote all of his business time, attention, skill and efforts to the faithful
performance of his duties under this Agreement, including activities and duties
related to the Executive Position.  Notwithstanding the preceding sentence,
subject to the approval of the Board, Executive may serve as a member of the
board of directors of business, community and charitable organizations, provided
that in each case such service shall not materially interfere with the
performance of his duties under this Agreement, adversely affect the reputation
of the Bank or any other affiliates of the Bank (as determined by the Board), or
present any conflict of interest.


(d) Continued Employment Following Expiration of Term.  Nothing in this
Agreement shall mandate or prohibit a continuation of Executive's employment
following the expiration of the term of this Agreement.

 
3.         COMPENSATION, BENEFITS AND REIMBURSEMENT.

(a) Base Salary.  In consideration of Executive's performance of the
responsibilities and duties set forth in this Agreement, the Bank will provide
Executive the compensation specified in this Agreement.  The Bank will pay
Executive a salary of $220,000 per year ("Base Salary").  Such Base Salary will
be payable in accordance with the customary payroll practices of the Bank. 
During the term of this Agreement, the Board may consider increasing, but not
decreasing (other than a decrease which is applicable to all senior officers of
the Bank and in a percentage not in excess of the percentage decrease for other
senior officers), Executive's Base Salary as the Board deems appropriate.  Any
change in Base Salary will become the "Base Salary" for purposes of this
Agreement.


(b) Bonus.  Executive shall be eligible to participate in any bonus plan or
arrangement of the Bank or the Company in which senior management is eligible to
participate.  Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of the other compensation to which Executive is entitled
under this Agreement.


(c) Benefit Plans.  Executive will be entitled to participate in all employee
benefit plans, arrangements and perquisites offered to employees and officers of
the Bank, on the same terms and conditions as such plans are available to other
employees and officers of the Bank.  Without limiting the generality of the
foregoing provisions of this Section 3(c), Executive also will be entitled to
participate in any employee benefit plans including but not limited to
retirement plans, pension plans, profit-sharing plans, health-and-accident
plans, or any other employee benefit plan or arrangement made available by the
Bank in the future to management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements as applicable to other management employees.


2

--------------------------------------------------------------------------------

(d) Vacation.  Executive will be entitled to paid vacation time each year during
the term of this Agreement measured on a calendar year basis, in accordance with
the Bank's customary practices, as well as sick leave, holidays and other paid
absences in accordance with the Bank's policies and procedures for officers. 
Any unused paid time off during an annual period will be treated in accordance
with the Bank's personnel policies as in effect from time to time.


(e) Expense Reimbursements.  The Bank will reimburse Executive for all
reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, fees for memberships in such organizations as
Executive and the Board mutually agree are necessary and appropriate in
connection with the performance of his duties under this Agreement, upon
substantiation of such expenses in accordance with applicable policies and
procedures of the Bank.  All reimbursements pursuant to this Section 3(e) shall
be paid promptly by the Bank and in any event no later than 30 days following
the date on which the expense was incurred.


4.
TERMINATION AND TERMINATION PAY.

Subject to Section 5 of this Agreement which governs the occurrence of a Change
in Control, Executive's employment under this Agreement may be terminated in the
following circumstances:
(a) Death.  Executive's employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive's estate or
beneficiary shall be paid Executive's Base Salary at the rate in effect at the
time of Executive's death for a period of one (1) year following Executive's
death (payable in accordance with the regular payroll practices of the Bank). 
In addition, for one (1) year following Executive's death, the Bank will
continue to provide non-taxable medical and dental coverage substantially
comparable to the coverage maintained by the Bank for Executive and his family
immediately prior to Executive's death.  Such continued benefits will be fully
paid for by the Bank.
(b) Disability.  This Agreement shall terminate in the event of Executive's
"Disability" as determined by the Board in its sole discretion, in which event
Executive shall be entitled to receive the compensation and vested benefits due
to Executive as of the date of Executive's Disability, and Executive shall have
no right to receive any other compensation or benefits under this Agreement. 
"Disability" shall mean Executive's permanent and totally physical or mental
impairment that restricts Executive from performing all the essential functions
of normal employment.
(c) Termination for Cause.  The Board may immediately terminate Executive's
employment at any time for "Cause."  Executive shall have no right to receive
compensation or other benefits for any period after termination for Cause,
except for benefits that have vested prior to the date of termination for
Cause.  Termination for "Cause" shall mean termination because of, in the good
faith determination of the Board, Executive's:


(i) material act of dishonesty or fraud in performing Executive's duties on
behalf of the Bank;
 
3

--------------------------------------------------------------------------------

(ii) willful misconduct that in the judgment of the Board will likely cause
economic damage to the Bank or injury to the business reputation of the Bank;
(iii) incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the banking industry);
(iv) breach of fiduciary duty involving personal profit;
(v) intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board;
(vi) willful violation of any law, rule or regulation (other than traffic
violations or similar offenses which results only in a fine or other
non-custodial penalty) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or any violation of the policies
and procedures of the Bank as outlined in the Bank's employee handbook, which
would result in termination of the Bank employees, as from time to time amended
and incorporated herein by reference; or
(vii) material breach by Executive of any provision of this Agreement.
(d) Voluntary Termination by Executive. Executive may voluntarily terminate
employment during the term of this Agreement upon at least 30 days prior written
notice to the Board.  Except upon Executive's voluntary termination "With Good
Reason" (as defined below), Executive shall have no right to receive any
compensation or benefits under this Agreement or otherwise upon his voluntary
termination of employment, except for the compensation or benefits that have
already been earned or vested.  The Bank may accelerate the date of termination
upon receipt of written notice of Executive's voluntary termination.
(e) Termination Without Cause or With Good Reason.
(i)
The Board may immediately terminate Executive's employment at any time for a
reason other than Cause (a termination "Without Cause"), and Executive may, by
written notice to the Board, terminate this Agreement at any time within 90 days
following an event constituting "Good Reason," as defined below (a termination
"With Good Reason"); provided, however, that the Bank shall have 30 days to cure
the "Good Reason" condition, but the Bank may waive its right to cure.  Any
termination of Executive's employment shall have no effect on or prejudice the
vested rights of Executive under the Bank's qualified or non-qualified
retirement, pension, savings, thrift, profit-sharing or bonus plans, group life,
health (including hospitalization, medical and major medical), dental, accident
and long term disability insurance plans or other employee benefit plans or
programs, or compensation plans or programs in which Executive was a
participant.

4

--------------------------------------------------------------------------------

(ii)
In the event of termination as described under Section 4(e)(i) and subject to
the requirements of Section 4(e)(v), the Bank shall pay Executive, or in the
event of Executive's subsequent death, Executive's beneficiary or estate, as the
case may be, as severance pay, a cash lump sum payment equal to the amount of
Base Salary that would have been earned by Executive had he remained employed
with the Bank for the greater of: (A) 12 months; or (B) the remaining term of
this Agreement (the "Benefit Period").  Such payment shall be made to Executive
within 30 days following Executive's date of termination, and will be subject to
applicable withholding taxes.

(iii)
In addition, the Bank will continue to provide to Executive life insurance
coverage and non-taxable medical and dental insurance coverage substantially
comparable (and on substantially the same terms and conditions) to the coverage
maintained by the Bank for Executive immediately prior to his termination under
the same cost-sharing arrangements that apply for active employees of the Bank
as of Executive's date of termination.  Such continued coverage shall cease upon
the earlier of: (A) the completion of the Benefit Period; or (B) the date on
which Executive becomes a full-time employee of another employer, provided
Executive is entitled to benefits that are substantially similar to the health
and welfare benefits provided by the Bank.  The period of continued health
coverage required by Section 4980B(f) of the Internal Revenue Code of 1986, as
amended (the "Code"), shall run concurrently with the coverage period provided
herein.

(iv)
"Good Reason" exists if, without Executive's express written consent, any of the
following occurs:

(A)
a material reduction in Executive's Base Salary;

(B)
a material reduction in Executive's authority, duties or responsibilities from
the position and attributes associated with the Executive Position;

(C)
a relocation of Executive's principal place of employment by more than 25 miles
from the Bank's main office location as of the date of this Agreement; or

(D)
a material breach of this Agreement by the Bank.

(v)
Executive shall not be entitled to any payments or benefits under this Section
4(e) unless and until Executive executes a release of claims (the "Release")
against the Bank and any affiliate, and their officers, directors, successors
and assigns, releasing said persons from any and all claims, rights, demands,
causes of action, suits, arbitrations or grievances relating to the employment
relationship, including claims under the Age Discrimination in Employment Act,
but not including claims for benefits under tax-qualified plans or other benefit
plans in which Executive is vested, claims for benefits required by applicable
law or claims with respect to obligations set forth in this Agreement that
survive the termination of this Agreement.  The Release must be executed and
become irrevocable by the 60th day following the date of Executive's termination
of employment, provided that if the 60 day period spans two (2) calendar years,
then, to the extent necessary to comply with Code Section 409A, the payments and
benefits described in this Section 4(e) will be paid, or commence, in the second
calendar year.

 
5

--------------------------------------------------------------------------------

(f) Effect on Status as a Director.  In the event of Executive's termination of
employment under this Agreement for any reason, such termination shall also
constitute Executive's resignation as a director of the Bank or the Company, or
any subsidiary or affiliate thereof, to the extent Executive is acting as a
director of any of the aforementioned entities.
5.
CHANGE IN CONTROL.

(a) Change in Control Defined.  For purposes of this Agreement, the term "Change
in Control" shall mean the occurrence of any of the following events:
(i)
Merger:  The Bank or the Company merges into or consolidates with another entity
whereby the Bank or the Company is not the surviving entity, or the Bank or the
Company merges another bank or corporation into the Bank or the Company, and as
a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

(ii)
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company's or the Bank's voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company's or the
Bank's voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

(iii)
Change in Board Composition:  During any period of two (2) consecutive years,
individuals who constitute the Company's or the Bank's Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company's or the Bank's Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected to
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period or who is appointed to the Board as the result
of a directive, supervisory agreement or order issued by the primary federal
regulator of the Company or the Bank shall be deemed to have also been a
director at the beginning of such period; or

(iv)
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

6

--------------------------------------------------------------------------------

(b) Change in Control Benefits.  Upon the termination of Executive's employment
by the Bank (or any successor) Without Cause or by Executive With Good Reason on
or after the effective time of a Change in Control, the Bank (or any successor)
shall pay Executive, or in the event of Executive's subsequent death,
Executive's beneficiary or estate, as severance pay an amount equal to three (3)
times the sum of Executive's: (i) highest annual rate of Base Salary; and (ii)
highest annual cash bonus paid to, or earned by, Executive during the calendar
year of the Change in Control or either of the two (2) calendar years
immediately preceding the Change in Control.  Such payments shall be made in a
lump sum within 30 days following Executive's date of termination, and will be
subject to applicable withholding taxes.  In addition, the Bank will continue to
provide Executive with life insurance coverage and non-taxable medical and
dental insurance coverage substantially comparable to the coverage maintained by
the Bank for Executive immediately prior to his date of termination at no cost
to Executive.  Such continued coverage shall cease upon the earlier of: (i) the
date which is three (3) years from Executive's date of termination or (ii) the
date on which Executive becomes a full-time employee of another employer,
provided Executive is entitled to the benefits that are substantially similar to
the health and welfare benefits provided by the Bank.  The period of continued
health coverage required by Section 4980B(f) of the Code shall not run
concurrently with the coverage period provided herein.  Notwithstanding the
foregoing, the payments and benefits provided in this Section 5(b) shall be
payable to Executive in lieu of any payments or benefits that are payable under
Section 4(e).
6.          COVENANTS OF EXECUTIVE.
 

(a) Non-Solicitation/Non-Compete.  Executive hereby covenants and agrees that,
for a period of one (1) year following Executive's termination of employment
with the Bank, and except as provided in (iv), Executive shall not, without the
written consent of the Bank, either directly or indirectly:
7

--------------------------------------------------------------------------------

(i)
solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank, or any of its respective
subsidiaries or affiliates, to terminate his or her employment and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any business whatsoever that competes with the
business of the Bank, or any of their direct or indirect subsidiaries or
affiliates, that has headquarters or offices within 25 miles of any location(s)
in which the Bank has business operations or has filed an application for
regulatory approval to establish an office;

(ii)
become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that competes with the business of the Bank or any of their direct
or indirect subsidiaries or affiliates, that: (A) has a headquarters within 25
miles of the Bank's headquarters (the "Restricted Territory"), or (B) has one or
more offices, but is not headquartered, within the Restricted Territory, but in
the latter case, only if Executive would be employed, conduct business or have
other responsibilities or duties within the Restricted Territory; or

(iii)
solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Bank to terminate an
existing business or commercial relationship with the Bank.

(iv)
The restrictions contained in this Section 6(a) shall not apply in the event of
Executive's termination of employment on or after the effective time of a Change
in Control.

(b) Confidentiality.  Executive recognizes and acknowledges that the knowledge
of the business activities, plans for business activities, and all other
proprietary information of the Bank, as it may exist from time to time, are
valuable, special and unique assets of the business of the Bank.  Executive will
not, during or after the term of Executive's employment, disclose any knowledge
of the past, present, planned or considered business activities or any other
similar proprietary information of the Bank to any person, firm, corporation, or
other entity for any reason or purpose whatsoever unless expressly authorized by
the Board or required by law.  Notwithstanding the foregoing, Executive may
disclose any knowledge of banking, financial and/or economic principles,
concepts or ideas which are not solely and exclusively derived from the business
plans and activities of the Bank.  Further, Executive may disclose information
regarding the business activities of the Bank to any bank regulator having
regulatory jurisdiction over the activities of the Bank pursuant to a formal
regulatory request.  In the event of a breach or threatened breach by Executive
of the provisions of this Section, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Bank or any
other similar proprietary information, or from rendering any services to any
person, firm, corporation, or other entity to whom such knowledge, in whole or
in part, has been disclosed or is threatened to be disclosed.  Nothing herein
will be construed as prohibiting the Bank from pursuing any other remedies
available to the Bank for such breach or threatened breach, including the
recovery of damages from Executive.
8

--------------------------------------------------------------------------------

(c) Information/Cooperation.  Executive shall, upon reasonable notice, furnish
such information and assistance to the Bank as may be reasonably required by the
Bank, in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party; provided, however, that Executive
shall not be required to provide information or assistance with respect to any
litigation between Executive and the Bank or any other subsidiaries or
affiliates.
(d) Reliance.  Except as otherwise provided, all payments and benefits to
Executive under this Agreement shall be subject to Executive's compliance with
this Section 6, to the extent applicable.  The parties hereto, recognizing that
irreparable injury will result to the Bank, its business and property in the
event of Executive's breach of this Section 6, agree that, in the event of any
such breach by Executive, the Bank will be entitled, in addition to any other
remedies and damages available, to an injunction to restrain the violation
hereof by Executive and all persons acting for or with Executive. Executive
represents and admits that Executive's experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines of business
than the Bank, and that the enforcement of a remedy by way of injunction will
not prevent Executive from earning a livelihood.  Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies available to
them for such breach or threatened breach, including the recovery of damages
from Executive
7.        SOURCE OF PAYMENTS.
 
All payments provided in this Agreement shall be timely paid by check or direct
deposit from the general funds of the Bank (or any successor of the Bank).
8.        EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment or change in control agreement between the Bank
or any predecessor of the Bank and Executive, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
under another plan, program or agreement (other than an employment agreement)
between the Bank and Executive.
9.         NOT ATTACHMENT; BINDING ON SUCCESSORS.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
(b) The Bank shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank, expressly and
unconditionally to assume and agree to perform the Bank's obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place.
10.          MODIFICATION AND WAIVER.
 

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
9

--------------------------------------------------------------------------------

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived  and shall not constitute a waiver of such
term or condition for the future as to any act other than that specifically
waived.
11.          REQUIRED PROVISIONS.

Notwithstanding anything herein contained to the contrary, the following
provisions shall apply:
(a) The Board may terminate Executive's employment at any time, but any
termination by the Bank's Board other than termination for Cause shall not
prejudice Executive's right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits under this Agreement for any period after Executive's termination for
Cause.
(b) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.
(c) Notwithstanding anything else in this Agreement to the contrary (with the
exception of Section 4(c)(i)), Executive's employment shall not be deemed to
have been terminated unless and until Executive has a Separation from Service
within the meaning of Code Section 409A.  For purposes of this Agreement, a
"Separation from Service" shall have occurred if the Bank and Executive
reasonably anticipate that either no further services will be performed by
Executive after the date of termination (whether as an employee or as an
independent contractor) or the level of further services performed is less than
50 percent of the average level of bona fide services in the 36 months
immediately preceding the termination.  For all purposes hereunder, the
definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii). Notwithstanding the foregoing, this
Section 11(c) shall not apply in the event of the Executive's termination for
Cause.
(d) Notwithstanding the foregoing, if Executive is a "specified employee" (i.e.,
a "key employee" of a publicly traded company within the meaning of Section 409A
of the Code and the final regulations issued thereunder) and any payment under
this Agreement is triggered due to Executive's Separation from Service, then
solely to the extent necessary to avoid penalties under Section 409A of the
Code, no payment shall be made during the first six (6) months following
Executive's Separation from Service.  Rather, any payment which would otherwise
be paid to Executive during such period shall be accumulated and paid to
Executive in a lump sum on the first day of the seventh month following such
Separation from Service.  All subsequent payments shall be paid in the manner
specified in this Agreement.
10

--------------------------------------------------------------------------------

(e) If the Bank cannot provide Executive or Executive's dependents any continued
health insurance or other welfare benefits as required by this Agreement because
Executive is no longer an employee, applicable rules and regulations prohibit
such benefits or the payment of such benefits in the manner contemplated, or it
would subject the Bank to penalties, then the Bank shall pay Executive or
Executive's beneficiary or estate in the event of death a cash lump sum payment
reasonably estimated to be equal to the value of such benefits or the value of
the remaining benefits at the time of such determination. Such cash payment
shall be made in a lump sum within 30 days after the later of Executive's date
of termination or the effective date of the rules or regulations prohibiting
such benefits or subjecting the Bank to penalties.
(f) To the extent not specifically provided in this Agreement, any compensation
or reimbursements payable to Executive shall be paid or provided no later than
two and one-half (2.5) months after the calendar year in which such compensation
is no longer subject to a substantial risk of forfeiture within the meaning of
Treasury Regulation Section 1.409A-1(d).
(g) Notwithstanding anything in this Agreement to the contrary, Executive
understands that nothing contained in this Agreement limits Executive's ability
to file a charge or complaint with the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission ("Government
Agencies") about a possible securities law violation without approval of the
Bank (or any affiliate).  Executive further understands that this Agreement does
not limit Executive's ability to communicate with any Government Agency or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Bank (or any affiliate) related to the possible securities
law violation.  This Agreement does not limit Executive's right to receive any
resulting monetary award for information provided to any Government Agency.
12.         SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
13.        GOVERNING LAW.

This Agreement shall be governed by the laws of the State of New York, but only
to the extent not superseded by federal law.
14.         ARBITRATION.
 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within 50 miles from the main office of the Bank,
in accordance with the rules of the American Arbitration Association's National
Rules for the Resolution of Employment Disputes then in effect.  Judgment may be
entered on the arbitrator's award in any court having jurisdiction.  The cost of
the arbitrator shall be paid by the Bank; all other costs of arbitration shall
be borne by the respective parties, except as otherwise provided in Section 14.
 
11

--------------------------------------------------------------------------------

15.         PAYMENT OF LEGAL FEES.

To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute relating to this Agreement shall be paid or reimbursed
by the Bank provided that the dispute is resolved in Executive's favor, and such
reimbursement shall occur no later than 60 days after the end of the year in
which the dispute is settled or resolved in Executive's favor.
16.         INDEMNIFICATION.

The Bank shall provide Executive (including Executive's heirs, executors and
administrators) with coverage under a standard directors' and officers'
liability insurance policy at its expense, and shall indemnify Executive (and
Executive's heirs, executors and administrators) in accordance with the charter
and bylaws of the Bank and to the fullest extent permitted under applicable law
against all expenses and liabilities reasonably incurred by Executive in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of Executive having been a director or officer of the Bank
or any subsidiary or affiliate of the Bank.
17.         NOTICE.

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:


To the Bank
Fairport Savings Bank
45 South Main Street
Fairport, NY 14450
Attention: Chairman of the Board
 
To Executive:
Most recent address on file with the Bank
   



[Signature Page Follows]
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
below.
 



 
COMPENSAITON COMMITTEE
       
10/26/2017
/s/ Lowell C. Patric, Chair
Date
Lowell C. Patric, Chair
         
FAIRPORT SAVINGS BANK
       
10/26/2017
/s/ Dana C. Gavenda
Date
Dana C. Gavenda, Executive Chair
         
EXECUTIVE
       
10/26/2017
/s/ Kevin D. Maroney
Date
Kevin D. Maroney

 
 













13